UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2011 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-169770 DEGARO INNOVATIONS CORP. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Lot 107, Roaring River, Steer Town PO, St. Ann, Jamaica N/A (Address of principal executive offices) (Zip Code) (876) 347-9493 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES [] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act [] YES [X] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [] YES [] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 51,155,000 common shares issued and outstanding as of December 15, 2011. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements . 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations . 5 Item 3. Quantitative and Qualitative Disclosures About Market Risk . 9 Item 4. Controls and Procedures . 10 PART II - OTHER INFORMATION 10 Item 1. Legal Proceedings . 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds . 10 Item 3. Defaults Upon Senior Securities . 10 Item 4. [Removed and Reserved] 11 Item 5. Other Information . 11 Item 6. Exhibits . 11 SIGNATURES . 13 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements These unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the Securities and Exchange Commission instructions to Form 10-Q. In the opinion of management, all adjustments considered necessary for a fair presentation have been included. Operating results for the interim period ended October 31, 2011 are not necessarily indicative of the results that can be expected for the full year. 3 Degaro Innovations Corp. (A Development Stage Company) October 31, 2011 (Unaudited) Index Consolidated Balance Sheets F–1 Consolidated Statements of Operations F–2 Consolidated Statements of Cash Flows F–3 Notes to the Consolidated Financial Statements F–4 4 Degaro Innovations Corp. (A Development Stage Company) Consolidated Balance Sheets (Expressed in US Dollars) (Unaudited) October 31, 2011 July 31, 2011 ASSETS Current Assets Cash $ 1,621 $ 4,387 Total Current Assets 1,621 4,387 Property and equipment, net 17,214 11,597 Total Assets $ 18,835 $ 15,984 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $ 19,259 $ 8,249 Related party payables 11,160 7,716 Loan payable 14,985 12,347 Deferred revenue 3,624 3,624 Total Liabilities 49,028 31,936 Contingencies and Commitments (Note 6) Stockholders’ Deficit Preferred stock, 100,000,000 shares authorized, $0.001 par value; no shares issued and outstanding – – Common stock, 100,000,000 shares authorized, $0.0001 par value; 51,155,000 shares issued and outstanding 5,116 5,116 Additional paid-in capital 43,194 43,194 Deficit accumulated during the development stage (78,503) (64,262) Total Stockholders’ Deficit (30,193) (15,952) Total Liabilities and Stockholders’ Deficit $ 18,835 $ 15,984 F-1 Degaro Innovations Corp. (A Development Stage Company) Consolidated Statements of Operations (Expressed in US Dollars) (unaudited) For the Three Months Ended October 31, 2011 For the Three Months Ended October 31, 2010 For the Period From December 8, 2009 (Date of Inception) to October 31, 2011 Expenses General and administrative $ 6,339 $ 864 $ 20,739 Depreciation and amortization 318 – 1,091 Professional fees 7,584 17,742 56,673 Total Expenses 14,241 18,606 78,503 Net Loss $ (14,241) $ (18,606) $ (78,503) Net Loss Per Share – Basic and Diluted $ (0.00) $ (0.00) Weighted Average Shares Outstanding 51,155,000 51,155,000 F-2 Degaro Innovations Corp. (A Development Stage Company) Consolidated Statements of Cash Flows (Expressed in US Dollars) (unaudited) For the Three Months Ended October 31, 2011 For the Three Months Ended October 31, 2010 For the Period From December 8, 2009 (Date of Inception) to October 31, 2011 Cash Flows from Operating Activities Net loss $ (14,241) $ (18,606) $ (78,503) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 318 – 1,091 Changes in operating assets and liabilities: Accounts payable and accrued liabilities 11,010 2,486 19,259 Deferred revenue – – 3,624 Net Cash Used In Operating Activities (2,913) (16,120) (54,529) Cash Flows from Investing Activities Purchase of property and equipment (5,935) – (18,305) Net Cash Used in Investing Activities (5,935) – (18,305) Cash Flows from Financing Activities Net advances from related party payables 3,444 – 11,160 Proceeds from issue of common stock – – 48,310 Proceeds from loan payable 2,638 – 14,985 Net Cash Provided by Financing Activities 6,082 – 74,455 Increase (Decrease) in Cash (2,766) (16,120) 1,621 Cash - Beginning of Period 4,387 43,344 – Cash - End of Period $ 1,621 $ 27,224 $ 1,621 Supplementary Information: Interest paid $ – $ – $ – Income taxes paid $ – $ – $ – F-3 Degaro Innovations Corp. (A Development Stage Company) Notes to Consoledated Financial Statements (Expressed in US Dollars) (unaudited) 1. Nature of Business and Continuance of Operations Degaro Innovations, Corp. (the “Company”) was incorporated in the State of Nevada on December 8, 2009. The Company’s principal business is to initiate, market, and distribute residential solar panel systems to the Jamaican and Caribbean market. On July 26, 2010, the Company incorporated Degaro Limited, a wholly-owned subsidiary in Jamaica. These consolidated financial statements have been prepared on a going concern basis, which assumes the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations, and the attainment of profitable operations. As of October 31, 2011, the Company has incurred losses totalling $78,503 since inception, and has not yet generated any revenue from operations. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. These consolidated financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. 2. Summary of Significant Accounting Policies The interim unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States and the rules of the Securities and Exchange Commission for interim financial information. They do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. Therefore, these financial statements should be read in conjunction with the Company's audited consolidated financial statements and notes thereto contained in the Company's latest Annual Report filed with the SEC on Form 10-K for the year ended July 31, 2011. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the unaudited interim consolidated financial statements that would substantially duplicate the disclosures contained in the audited financial statements for the most recent fiscal year as reported in the Form 10-K have been omitted. a) Basis of Presentation These consolidated financial statements of the Company have been prepared in accordance with generally accepted accounting principles in the United States and are expressed in US dollars. The Company’s fiscal year end is July 31. b) Principal of Consolidation The consolidated financial statements include the accounts of Degaro Limited, its 100% owned subsidiary. All significant intercompany balances and transactions have been eliminated upon consolidation. c) Use of Estimates The preparation of consolidated financial statements in conformity with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. The Company regularly evaluates estimates and assumptions related to useful life of long-lived assets and deferred income tax asset valuation allowances. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. F-4 Degaro Innovations Corp. (A Development Stage Company) Notes to Consoledated Financial Statements (Expressed in US Dollars) (unaudited) 2. Summary of Significant Accounting Policies (continued) d) Earnings (Loss) Per Share (“EPS”) Basic EPS is computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method. In computing Diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential shares if their effect is anti dilutive. At October 31, 2011, the Company has no potentially dilutive securities outstanding. e) Recent Accounting Pronouncements The Company has implemented all new accounting pronouncements that are in effect and that may impact its consolidated financial statements and does not believe that there are any other new accounting pronouncements that have been issued that might have a material impact on its financial position or results of operations. 3. Property and Equipment Net property and equipment consisted of the following: October 31, 2011 July 31, 2011 Cost $ 18,305 $ 12,370 Accumulated depreciation (1,091) (773) Net carrying value $ 17,214 $ 11,597 On October 27, 2011 the Company purchased from US Solar International, one (1) 2,500 watt Solar System Consisting of: Ten (10) ASP 240 watt solar panels, One (1) 2500 watt SMA Grid Tied 50 Hz inverter w/ internal DC disconnect at a cost of $5,935. 4. Related Party Transactions Office services are provided without charge by the sole officer and director of the Company. Such costs are immaterial to the consolidated financial statements and accordingly, have not been reflected therein. As of October 31, 2011, the Company owes the sole director of the Company $11,160 (July 31, 2011 - $7,716) for expenditures paid on behalf of the Company. The amount owed is unsecured, non-interest bearing, and has no specified repayment terms. 5. Loan Payable At October 31, 2011, the Company was indebted to an unrelated third party for $14,985. This loan is non-interest bearing and is due on demand. 6. Commitments On January 6, 2011, the Company entered into an exclusive distribution agreement with a distributor. Pursuant to the agreement, the Company shall buy not less than 10 Residential and Commercial Solar Energy Systems prior to July 6, 2011. Exclusivity will become effective after the delivery of the initial sample order in the first month. If 10 solar energy systems have been purchased in this six month period, the exclusivity agreement shall continue for one full year thereafter. If the Company fails to purchase 10 systems in the six month period, the exclusive agreement will be voided but the Company will continue to act as a distributor of systems from the distributor on a non-exclusive basis. As of July 6, 2011, the Company had not purchased 10 systems and the exclusive agreement was voided. The Company will continue to act as a distributor of systems on a non-exclusive basis. F-5 Degaro Innovations Corp. (A Development Stage Company) Notes to Consoledated Financial Statements (Expressed in US Dollars) (unaudited) On March 18, 2011, the Company entered into a purchase and sale agreement with N.A.T. Enterprises (“N.A.T.”) whereby the Company agreed to sell 4 units of solar equipment to N.A.T. for $36,239. Payment of the purchase price shall be made as to ten percent (10%) within 45 days after the execution of the agreement, and ninety percent (90%) of the purchase price within 30 days after delivery of the equipment. On May 20, 2011, the Company received 10% of the purchase price from N.A.T. pursuant to the purchase and sale agreement which is included in deferred revenue. As of October 31, 2011, the solar equipment has not been delivered. F-6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations FORWARD-LOOKING STATEMENTS This quarterly report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as "may", "should", "expects", "plans", "anticipates", "believes", "estimates", "predicts", "potential" or "continue" or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our unaudited financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. The following discussion should be read in conjunction with our financial statements and the related notes that appear elsewhere in this quarterly report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward-looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed below and elsewhere in this quarterly report. In this quarterly report, unless otherwise specified, all dollar amounts are expressed in United States dollars. All references to "US$" refer to United States dollars and all references to "common stock" refer to the common shares in our capital stock. As used in this quarterly report, the terms "we", "us", "our" and "our company" mean Degaro Innovations Corp. and our wholly-owned subsidiary, Degaro Limited, a Jamaican corporation, unless otherwise indicated. Overview We were incorporated on December 8, 2009 under the laws of the State of Nevada. At incorporation, our authorized capital consisted of 100,000,000 shares of common stock with a par value of $0.001 and 100,000,000 shares of preferred stock with a par value of $0.001 per share. Effective January 29, 2010, we amended our articles of incorporation to change the par value of shares of our common stock to $0.0001 per share. As a result, effective January 29, 2010, our authorized capital consisted of 100,000,000 shares of common stock with a par value of $0.0001 per share and 100,000,000 shares of preferred stock with a par value of $0.001. We have a wholly-owned subsidiary, Degaro Limited, incorporated under the laws of Jamaica on July 26, 2010. Our principal executive offices are located at Lot 107, Roaring River, Steer Town PO, St. Ann, Jamaica. Our telephone number is (876) 347-9493. Our fiscal year end is July 31. We are a start up, development stage company. We have only recently begun operations, have limited sales and limited revenues, and therefore rely upon the sale of our securities to fund our operations. We have a going concern uncertainty as of the date of our most recent financial statements. From inception, our management has devoted a significant amount of time to the development of our business. In furtherance of our planned business, our management investigated the market demand for solar power in the Jamaican and Caribbean markets, raised seed capital, investigated various suppliers of solar power equipment, decided on a supplier of solar power equipment, recently purchased a complete 1.5KW solar system for demonstration purposes. 5 We intend to market, and distribute solar panel power generation systems for household application in the Jamaican and Caribbean market. We anticipate that our products will be designed and assembled in Pingshan District in Shenzhen, Guangdong Province, China by Shenzhen Commonpraise Solar Co., Ltd. where various types of solar products, including solar water heaters, residential and commercial powered-systems, LED products, and solar powered streetlights are manufactured. However, we are continuously seeking other manufacturers and suppliers of solar panel power generation systems in order to offer our customers the most current technology at the most competitive prices. On January 6, 2011 we entered into an exclusive distribution agreement with Shenzhen Commonpraise Solar Co., Ltd. for the distribution of Shenzhen Commonpraise products in Jamaica. Pursuant to the agreement, we were to purchase not less than 10 industrial or commercial solar energy systems from Shenzhen Commonpraise within a six month period following the date of the agreement. Exclusivity under the agreement would be effective for the initial 6 months period following our purchase of a solar energy system of not less than 2 kilowatts. If we were successful in meeting the 10 system quota, the exclusive distribution arrangement would be extended for an additional 12 month period. If we were not successful, we would revert back to a non-exclusive distribution arrangement with Shenzhen Commonpraise. As of July 6, 2011, our company had not purchased 10 systems and the exclusive agreement was voided. Our company will continue to act as a distributor of systems on a non-exclusive basis. Prior to the distribution agreement we purchased a 1.5KW system from Shenzhen Commonpraise for testing, marketing and display purposes. Once this unit is installed and fully functioning, we anticipate that we will engage two sales staff to aid with establishing relationships with retailers and distributors. We hope to finish the installation process and hire the required staff by July of 2011, but this is dependent on financial resources available to us. There can be no assurance that we will be able to raise sufficient capital to be able to hire any employees. We anticipate that these individuals will be trained to target and market solar systems to developers of industrial, commercial and residential developments. In connection with our proposed installation business, we intend to concentrate on serving the solar power needs of residential and small commercial customers who may or may not desire to be tied to the electric power grid. We believe the solar power industry is at an early stage of its growth and is highly fragmented with many smaller companies. The prospects for long-term worldwide demand for solar power have attracted a multitude of design/integration companies in our market segment. We expect consolidation in the design/integration segment of the industry based mostly on branding, development of new technology and business process improvements. Our principal objective is to be among the leaders in the marketing, sales, and distribution of solar panels. Accordingly, we anticipate that our growth strategy will primarily include: Providing solutions for solar rooftop installations of solar panels for residential facilities; Commercializing solar module installation technology optimized for residential markets; Reducing installation costs and improving the aesthetics of solar systems compared to standard commercially available solar equipment; Promoting and enhancing brand name and reputation; Developing and utilizing a process-driven approach to sell and install solar power systems in the Jamaican market; and Capitalizing on the fact we are not a manufacturer, but rather a supplier of solutions using the best technology available given our finances. By consistently reappraising the markets and supplying state of the art solar cell technology, we expect that we will be able to select the best solution for any particular project. 6 On March 18, 2011 we entered into a purchase and sale agreement with N.A.T. Enterprise whereby N.A.T. Enterprise has agreed to acquire three of our 750W and one of our 2.0KW solar power systems for a total purchase price of $36,238.50. Pursuant to the agreement, N.A.T. will pay 10% of the purchase price within 45 days of the execution of the agreement (already paid) and the remaining 90% within 30 days after delivery of the ordered equipment. On May 20, 2011, we received 10% of the purchase price from N.A.T. pursuant to the purchase and sale agreement. We estimate that N.A.T. will take delivery of the equipment towards the end of January 2012 . We sourced the products we are selling to N.A.T. from Shenzhen Commonpraise Solar Co. In addition, we have sourced an alternative solar system equipment provider: US Solar Institute, a US company located in Fort Lauderdale, Florida. As of October 28, 2011 we have purchase from US Solar Institute a 2,500 watt Grid solar system which includes, an inverter with internal DC disconnect, and panels. It is anticipated that we will take delivery of this system by the end of December 2011. Principal Products Initially we intend to market and distribute solar home systems within the range of 750 watts to 4 kilowatts. These products have a wide range of power and can be used to power all electrical products in the home, depending on the devices used and amount of time the devices are used. We expect that all of our systems will include all parts for installation, including solar panels, batteries, controller, inverter, and cables. We anticipate that each of our proposed systems can be independent systems (off-grid) or can be hybrid systems. Our proposed hybrid systems would allow for the solar panel to connect to a grid, but still use the power from the solar panels. When the battery runs dry from the energy from the solar cells, the residence can tap into grid system for alternative power. This way, the home will always have the use of electricity even when there may be no sun for longs periods of time. The cost of converting an independent system into a hybrid system is minimal. Results of Operations for the Three Months Ended October 31, 2011 and 2010 and the period from Inception (December 8, 2009) to October 31, 2011 We have not earned any revenues from inception through the period ending October 31, 2011. Three Months Ended October 31, Three Months Ended October 31, December 8, (Inception) through October 31, Revenues $ Nil $ Nil $ Nil Expenses $ 14,241 $ 18,606 $ 78,503 Net Loss $ (14,241) $ (18,606) $ (78,503) We incurred a net loss in the amount of $14,241 for the three months ended October 31, 2011 compared to $18,606 for the three months ended October 31, 2010. We incurred a net loss of $78,503 from our inception on December 8, 2009 to October 31, 2011. Our operating expenses incurred for the three months ended October 31, 2011 included $6,339 for general and administrative expenses, $318 in depreciation and amortization and $7,584 in professional fees compared to the three months ended October 31, 2010 of $864 for general and administrative expenses, $Nil in depreciation and amortization and $17,742 in professional fees. Our operating expenses from our inception on December 8, 2009 to October 31, 2011 were $20,739 for general and administrative expenses, $1,091 in depreciation and amortization and $56,673 in professional fees. 7 Liquidity and Capital Resources Working Capital October 31, July 31, Current Assets $ 1,621 $ 4,387 Current Liabilities $ 49,028 $ 31,936 Working Capital $ (47,407) $ (27,549) Cash Flows Three Months Ended October 31, Three Months Ended October 31, December 8, (Inception) to October 31, Net Cash Used in Operating Activities $ (2,913) $ (16,120) $ (54,529) Net Cash Used In Investing Activities $ (5,935) $ Nil $ (18,305) Net Cash Provided by Financing Activities $ 6,082 $ Nil $ 74,455 Net Increase (Decrease) In Cash During The Period $ $ $ As of October 31, 2011, our company had a working capital deficit of $47,407. As of October 31, 2011, we had current assets in the amount of $1,621, consisting of cash. Our current liabilities as of October 31, 2011 were $49,028. Our cash used in operating activities was $2,913 for the three months ended October 31, 2011 compared to $16,120 for the three months ended October 31, 2010. Our cash used in operating activities was $54,529 for the period from inception on December 8, 2009 to October 31, 2011. Our cash used in investing activities was $5,935 for the three months ended October 31, 2011 compared to $Nil for the three months ended October 31, 2010. Our cash used in investing activities was $18,305 for the period from inception on December 8, 2009 to October 31, 2011. Our cash provided by financing activities was $6,082 for the three months ended October 31, 2011compared to $Nil for the three months ended October 31, 2010. Cash provided by financing activities was $74,455 for the period from inception on December 8, 2009 to October 31, 2011. We have not attained profitable operations and are dependent upon obtaining financing to pursue our business plan over the next twelve months. If we do not generate revenue sufficient to sustain operations, we may not be able to continue as a going concern. Off Balance Sheet Arrangements We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to stockholders. Going Concern The accompanying financial statements have been prepared assuming that our company will continue as a going concern. As discussed in the notes to the financial statements, we have no established source of revenue. Our auditors have expressed substantial doubt about our ability to continue as a going concern. Without realization of additional capital, it would be unlikely for us to continue as a going concern. The financial statements do not include any adjustments that might result from this uncertainty. 8 Our activities to date have been supported by equity financing. We have sustained losses in all previous reporting periods with an inception to date loss of $78,503 as of October 31, 2011. Management continues to seek funding from our shareholders and other qualified investors to pursue our business plan. In the alternative, we may be amenable to a sale, merger or other acquisition in the event such transaction is deemed by management to be in the best interests of the shareholders. Critical Accounting Policies In December 2001, the SEC requested that all registrants list their most "critical accounting polices" in the Management Discussion and Analysis. The SEC indicated that a "critical accounting policy" is one which is both important to the portrayal of a company's financial condition and results, and requires management's most difficult, subjective or complex judgments, often as a result of the need to make estimates about the effect of matters that are inherently uncertain. We believe that the following accounting policies fit this definition. Use of Estimates The preparation of consolidated financial statements in conformity with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Our company regularly evaluates estimates and assumptions related to useful life of long-lived assets and deferred income tax asset valuation allowances. Our company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by our company may differ materially and adversely from our company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. Earnings (Loss) Per Share (“EPS”) Basic EPS is computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method. In computing Diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential shares if their effect is anti dilutive. At October 31, 2011, our company has no potentially dilutive securities outstanding. Item 3. Quantitative and Qualitative Disclosures About Market Risk As a "smaller reporting company", we are not required to provide the information required by this Item. 9 Item 4. Controls and Procedures Management's Report on Disclosure Controls and Procedures We carried out an evaluation, under the supervision and with the participation of our management, including our president (our principal executive officer, principal financial officer and principal accounting officer), of the effectiveness of our disclosure controls and procedures. Based upon that evaluation, our president (our principal executive officer, principal financial officer and principal accounting officer) concluded that, as of the end of the period covered in this report, our disclosure controls and procedures were effective at ensuring that information required to be disclosed in reports filed under the Securities and Exchange Act of 1934 is recorded, processed, summarized and reported within the required time periods and is accumulated and communicated to our management, including our president (our principal executive officer, principal financial officer and principal accounting officer), as appropriate to allow timely decisions regarding required disclosure. Our management, including our president (our principal executive officer, principal financial officer and principal accounting officer), does not expect that our disclosure controls and procedures or our internal controls will prevent all error or fraud. A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Further, the design of a control system must reflect the fact that there are resource constraints and the benefits of controls must be considered relative to their costs. Due to the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, have been detected. We performed additional analysis and other post-closing procedures in an effort to ensure our consolidated financial statements included in this quarterly report have been prepared in accordance with generally accepted accounting principles. Accordingly, management believes that the financial statements included in this report fairly present in all material respects our financial condition, results of operations and cash flows for the periods presented. Changes in Internal Control Over Financial Reporting There were no changes in our internal control over financial reporting during the quarterly period covered by this report that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II - OTHER INFORMATION Item 1. Legal Proceedings We know of no material, existing or pending legal proceedings against our company, nor are we involved as a plaintiff in any material proceeding or pending litigation. There are no proceedings in which any of our directors, officers or affiliates, or any registered or beneficial shareholder, is an adverse party or has a material interest adverse to our interest. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None. Item 3. Defaults Upon Senior Securities None. 10 Item 4. [Removed and Reserved] Item 5. Other Information On October 21, 2011, we appointed Nagria Ricketts as vice president of our company. Item 6. Exhibits Exhibit No. Description (i) Articles of Incorporation; (ii) By-laws 3.1 Articles of Incorporation of Degaro Innovations Corp. (Incorporated by reference to our Registration Statement on Form S-1 filed on October 5, 2010). 3.2 Certificate of Amendment filed with the Nevada Secretary of State on January 29, 2010. (Incorporated by reference to our Registration Statement on Form S-1 filed on October 5, 2010). 3.3 Bylaws of Degaro Innovations Corp. (Incorporated by reference to our Registration Statement on Form S-1 filed on October 5, 2010). 3.4 Certificate of Incorporation of Degaro Limited (Incorporated by reference to our Registration Statement on Form S-1 filed on October 5, 2010). Instruments defining the rights of security holders, including indentures 4.1 Form of Share Certificate (Incorporated by reference to our Registration Statement on Form S-1 filed on October 5, 2010). Material Contracts 10.1 Exclusive Distribution Agreement between Degaro Innovations Corp. and Shenzhen Commonpraise Co., Ltd dated January 6, 2011. (Incorporated by reference to our Registration Statement on Form S-1 filed on January 25, 2011). 10.2 Consulting Agreement with Dr. Noah Fields dated May 1, 2011 (Incorporated by reference to our Current Report on Form 8-K filed on May 5, 2011). 10.3 Purchase and Sale Agreement with N.A.T. Enterprise (Incorporated by reference to our Registration Statement on Form S-1 filed on May 24, 2011). Subsidiaries of the Registrant 21.1 Degaro Limited, a Jamaica corporation Rule 13a-14(a) / 15d-14(a) Certifications 31.1* Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 of the Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer. Section 1350 Certifications 32.1* Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 of the Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer. 101** Interactive Data File 101.INS
